DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotor having a  plurality of orifices with a first orifice having a smaller respective second angle than a second angle of a second one of the orifices of claim 1,  the central axis of at least one orifice arranged at zero degrees from the longitudinal axis of the rotor of claims 2 and 3,  , the first orifice having a central axis at an acute angle to the longitudinal axis and a second orifice having an obtuse angle to the central axis of the first orifice of claim 6.    with the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The disclosure as originally filed does not provide support for a rotor or inner sleeve having a plurality of orifices each of which have a different central axis arraigned at a respective different second angle with respect to the longitudinal axis of the rotor 
It is noted that all the orifices in rotor or sleeve 16 have the same second angle with respect to the longitudinal axis of the rotor or sleeve. The tubular portion is the portion that has orifices at different angles with respect to the longitudinal axis of the nozzle or the tubular portion. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what is meant by the term “wherein said first tubular portion free from being arraigned for rotation with respect to nozzle” means. Is the applicant claiming that the first tubular portion is free to rotate with respect from the nozzle head, or that the first tubular portion is not free to rotate with respect to the nozzle head? Additionally, it is unclear if the applicant referring to the nozzle head, or the entire nozzle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wischstadt et al. (2014/0252138).
Regarding claim 1, Wischstadt et al shows a fluid discharge nozzle comprising: a nozzle head (84) including:  a tubular first portion (88) having a wall with an interior surface defining a fluid passageway (air is a fluid and exists in passage 168), an exterior surface (fig 4) and defining at least one aperture (the exit aperture) connecting the interior surface and the exterior surface (fig 4), the nozzle head connectable to a supply conduit (46) proximate a first end thereof, wherein said first tubular portion free from being arranged for rotation with respect to nozzle (fig 4); and an end cap (86) closing a second end thereof of the fluid passageway (fig 4); a rotor (108) arranged for rotation with respect to the nozzle head (via threads between 46 and 108) and defining a plurality of orifices (132, 138) each of which having a different central axis arranged at a respective different first angle to a radius of the rotor and at a respective different second angle to the longitudinal axis of the rotor (fig 4), wherein a first one (133) of said orifices closer to said end cap has a smaller respective second angle (zero) than a respective second angle of a second one of said orifices farther from said end cap (fig 
Regarding claim 2, a central axis of at least one orifice (132) is arranged at a second angle of substantially zero degrees to the longitudinal axis of the rotor (fig 4). 
Regarding claim  3, a central axis of at least one orifice (132) in a first portion of the rotor is arranged at a second angle of substantially zero degrees to the longitudinal axis of the rotor and a central axis of at least one orifice (138) in a second portion of the rotor is arranged at a third angle that is not substantially zero degrees to the longitudinal axis of the rotor.  
Regarding claim 4,  the rotor further comprises an outer surface defining a cylinder (fig 3).
Regarding claim 5,  said rotor is poisoned interior to said nozzle head (fig 4).
Regarding claim   6,  the rotor further defines a first orifice (132) having a central axis arranged at an acute angle (zero degrees) to the longitudinal axis of the rotor and a second orifice with a central axis arranged at an obtuse angle (fig 4, one angle of 138 is obtuse and the other angle is acute) to the central axis of the first orifice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             1/3/2022